Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1 through 20 were considered.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/19/2021 and 12/20/2021 are in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
No oath/declaration has been filed.

Claim Objections
Claim 11 is objected to because of the following informalities:  
a. Claim 11 should be dependent on claim 6 instead of claim 5. Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing apparatus…” and “data collection and analysis apparatus…” in claim 6. Further, the written description discloses the corresponding structure for performing the claimed function of “data processing apparatus” and “data collection and analysis apparatus…”  in application specification [95-96] and fig. 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Iyer et al. (US 2013/0318152 A1, hereinafter Iyer).

Regarding claim 1, Iyer teaches a data processing apparatus (Fig. 1(126)), comprising: 
a processor; and a memory configured to store a program executable by the processor (Fig. 4 and [63]: Access node 126 is used within network 100 to connect its associated back-end system 106 to manager node 124.) to cause the data processing apparatus to: 
send a data collection request in a first format of a first mechanism to a network device (Fig. 10A(1022) and [151]: At task 1022, access node 126 conveys a next discrete operation 502 to back-end system 106. Operation 502 is conveyed to back-end system 106 as a query in a format, or language, specific to back-end application 425 to be accessed (i.e. access node sends data request to back-end system in first format. Fig. 5(502) shows that the next discrete operation is a data collection request sent to back-end system)), wherein the first format is for a first data transmission between the data processing apparatus and the network device ([41]: Information content 104 is communicated between access node 126 and back-end system 106 in a second format. This, second format is an application programming interface (API) that is application-specific to back-end system 106 with which access node 126 is associated [178]: At task 1022, access node 126 conveys a next discrete operation 502 to back-end system 106. Operation 502 is conveyed to back-end system 106 as a query in a format, or language, specific to back-end application 425 to be accessed (i.e. access node sends data request to back-end system in first format, here first format is specific format for communication between access node and back-end system)); 
receive first data in the first format from the network device in response to the data collection request (Fig. 10A(1022) and [152, 178]: At task 1024, access node 126 obtains a next discrete response 506 in response to operation 502 (i.e. receive first data in response to request from back-end system. Fig. 5(506) shows that the next discrete response is a response to the data collection request Fig. 5(502) from the back-end system)); 
convert the first data in the first format into second data in a second format of a second mechanism (Fig. 12(1208-1210) and [178-179]: Access node 126 executes request 318 and extracts response 320 from back-end system in a particular API format 504. Next at a task 1210, access node 126 converts the extracted response 320 to XML-based format 602 (i.e. access node converts the data received from back-end system in API format to XML format, here converted data in XML format is second data in second format)); and 
send the second data to a data collection and analysis apparatus for data analysis (Fig. 12(1212) and [180-181]: A t task 1212, access node 126 transfers response 320 in XML-based format 602 to manager node 124. At task 1214, manager node filters response 320 to obtain information content 104, namely, PURCHASE ORDER(S) (i.e. send data to the manager node for data analysis or filtering ), wherein the second format is for a second data transmission between the data processing apparatus and the data collection and analysis apparatus ([41]: Information content 104 is communicated between manager node 124 and access node 126 in the first standardized format. [179-180]: access node 126 converts the extracted response 320 to XML-based format 602. At task 1212, access node 126 transfers response 320 in XML-based format 602 to manager node 124 (i.e. access node transmits data to manager node in second format, here second format is specific format for communication between access node and manager node)).
  
Regarding claim 2, Iyer teaches the data processing apparatus according to claim 1. 
Iyer further teaches wherein the processor is configured to execute the program such that before converting the first data in the first format into the second data in the second format, the data processing apparatus preprocesses the first data in the first format ([73-75, 179]: SAP BFE factory 414 subsequently receives response 320 in the SAP proprietary format, extracts the data in response 320, formulates response 320 back into the first standardized format, and sends it to response formulation module 408 of rules engine 402. Response formulation module 408 of rules engine 402 is used to process response 320 from query engine 404 back to manager node 124. Some typical functions of response formulation module 408 include, for example, filtering response 320 coming from query engine 404 and holding information content 104 contained in response 320 while query engine 404 may be processing other routines. The information content contained in multiple responses may eventually be compiled to form a single response 320 that is communicated in a single traversal via link 128 to manager node 124 (i.e. modules in access node 126 processes the data received from back-end system before compiling to second/XML format and transmitting to manager node 124)).  

Regarding claim 3, Iyer teaches the data processing apparatus according to claim 2. 
Iyer further teaches wherein preprocessing comprises performing, on the first data in the first format, one or more of: content format conversion ([73-75, 179]: SAP BFE factory 414 subsequently receives response 320 in the SAP proprietary format, extracts the data in response 320, formulates response 320 back into the first standardized format, and sends it to response formulation module 408 of rules engine 402 (i.e. preprocessing involves content format conversion)), data computation and supplementation, data compression and tailoring, data anonymization, data serialization, or Transmission Control Protocol (TCP) indicator calculation.

Regarding claim 6, Iyer teaches a data collection and processing system (Fig. 1(124)), comprising: 
a data processing apparatus (Fig. 4(126) and [63]: Access node 126 is used within network 100 to connect its associated back-end system 106 to manager node 124.) configured to: 
send a data collection request in a first format of a first mechanism to a network device (Fig. 10A(1022) and [151]: At task 1022, access node 126 conveys a next discrete operation 502 to back-end system 106. Operation 502 is conveyed to back-end system 106 as a query in a format, or language, specific to back-end application 425 to be accessed (i.e. access node sends data request to back-end system in first format. Fig. 5(502) shows that the next discrete operation is a data collection request sent to back-end system.)), wherein the first format is for a first data transmission between the data processing apparatus and the network device ([41]: Information content 104 is communicated between access node 126 and back-end system 106 in a second format. This, second format is an application programming interface (API) that is application-specific to back-end system 106 with which access node 126 is associated [178]: At task 1022, access node 126 conveys a next discrete operation 502 to back-end system 106. Operation 502 is conveyed to back-end system 106 as a query in a format, or language, specific to back-end application 425 to be accessed (i.e. access node sends data request to back-end system in first format, here first format is specific format for communication between access node and back-end system)); 
receive first data in the first format from the network device in response to the data collection request (Fig. 10A(1022) and [152, 178]: At task 1024, access node 126 obtains a next discrete response 506 in response to operation 502 (i.e. receive first data in response to request from back-end system. Fig. 5(506) shows that the next discrete response is the response to the data collection request Fig. 5(502) from back-end system)); 
send second data in a second format of a second mechanism after converting the first data into the second data (Fig. 12(1208-1210) and [178-179]: Access node 126 executes request 318 and extracts response 320 from back-end system in a particular API format 504. Next at a task 1210, access node 126 converts the extracted response 320 to XML-based format 602 (i.e. access node converts the data received from back-end system in API format to XML format, here converted data in XML format is second data in second format). Fig. 12(1212) and [180-181]: At task 1212, access node 126 transfers response 320 in XML-based format 602 to manager node 124. At task 1214, manager node filters response 320 to obtain information content 104, namely, PURCHASE ORDER(S) (i.e. send data to the manager node for data analysis or filtering); and 
a data collection and analysis apparatus configured to perform analysis based on the first data and the second data [180-181]: At task 1212, access node 126 transfers response 320 in XML-based format 602 to manager node 124. At task 1214, manager node filters response 320 to obtain information content 104, namely, PURCHASE ORDER(S) (i.e. the manager node filtering data in the XML format converted from API format)), wherein the second format is for a second data transmission between the data processing apparatus and the data collection and analysis apparatus ([41]: Information content 104 is communicated between manager node 124 and access node 126 in the first standardized format. [179-180]: access node 126 converts the extracted response 320 to XML-based format 602. At task 1212, access node 126 transfers response 320 in XML-based format 602 to manager node 124 (i.e. access node transmits data to manager node in second format, here second format is specific format for communication between access node and manager node)). 

 	Regarding claim 7, Iyer teaches the data collection and processing system according to claim 6. 
Iyer teaches wherein the data processing apparatus is further configured such that before converting the first data in the first format into the second data in the second format, the data processing apparatus preprocesses the first data in the first format ([73-75, 179]: SAP BFE factory 414 subsequently receives response 320 in the SAP proprietary format, extracts the data in response 320, formulates response 320 back into the first standardized format, and sends it to response formulation module 408 of rules engine 402. Response formulation module 408 of rules engine 402 is used to process response 320 from query engine 404 back to manager node 124. Some typical functions of response formulation module 408 include, for example, filtering response 320 coming from query engine 404 and holding information content 104 contained in response 320 while query engine 404 may be processing other routines. The information content contained in multiple responses may eventually be compiled to form a single response 320 that is communicated in a single traversal via link 128 to manager node 124 (i.e. modules in access node 126 processes the data received from back-end system before compiling to second/XML format and transmitting to manager node 124)).    

Regarding claim 8, Iyer teaches the data collection and processing system according to claim 7.
Iyer further teaches wherein preprocessing comprises performing, on the first data in the first format, one or more of content format conversion ([73-75, 179]: SAP BFE factory 414 subsequently receives response 320 in the SAP proprietary format, extracts the data in response 320, formulates response 320 back into the first standardized format, and sends it to response formulation module 408 of rules engine 402 (i.e. preprocessing involves content format conversion)), data computation and supplementation, data compression and tailoring, data anonymization, data serialization, or Transmission Control Protocol (TCP) indicator calculation.
  
Regarding claim 13, Iyer teaches the data collection and processing system according to claim 6. 
Iyer further teaches wherein the data processing apparatus is disposed on the network device (fig. 1(110, 112) and [39]: Access nodes 126 are applications that reside within a customer environment, i.e., behind associated firewalls 112 within restricted access environments 110 (i.e. access node resides in device in customer environment)).  

Regarding claim 16, Iyer teaches a data collection method, comprising: 
sending a data collection request in a first format of a first mechanism to a network device (Fig. 10A(1022) and [151]: At task 1022, access node 126 conveys a next discrete operation 502 to back-end system 106. Operation 502 is conveyed to back-end system 106 as a query in a format, or language, specific to back-end application 425 to be accessed (i.e. access node sends data request to back-end system in first format. Fig. 5(502) shows that the next discrete operation is a data collection request sent to back-end system.)), wherein the first format is for transmitting data to the network device ([41]: Information content 104 is communicated between access node 126 and back-end system 106 in a second format. This, second format is an application programming interface (API) that is application-specific to back-end system 106 with which access node 126 is associated [178]: At task 1022, access node 126 conveys a next discrete operation 502 to back-end system 106. Operation 502 is conveyed to back-end system 106 as a query in a format, or language, specific to back-end application 425 to be accessed (i.e. access node sends data request to back-end system in first format, here first format is specific format for communication between access node and back-end system)); 
receiving first data in the first format from the network device in response to the data collection request (Fig. 10A(1022) and [152, 178]: At task 1024, access node 126 obtains a next discrete response 506 in response to operation 502 (i.e. receive first data in response to request from back-end system. Fig. 5(506) shows that the next discrete response is the response to the data collection request Fig. 5(502) from back-end system)); 
converting the first data in the first format into second data in a second format of a second mechanism (Fig. 12(1208-1210) and [178-179]: Access node 126 executes request 318 and extracts response 320 from back-end system in a particular API format 504. Next at a task 1210, access node 126 converts the extracted response 320 to XML-based format 602 (i.e. access node converts the data received from back-end system in API format to XML format, here converted data in XML format is second data in second format)); and 
sending the second data to a data collection and analysis apparatus for data analysis (Fig. 12(1212) and [180-181]: A t task 1212, access node 126 transfers response 320 in XML-based format 602 to manager node 124. At task 1214, manager node filters response 320 to obtain information content 104, namely, PURCHASE ORDER(S) (i.e. send data to the manager node for data analysis or filtering ), wherein the second format is for transmitting the second data to the data collection and analysis apparatus ([41]: Information content 104 is communicated between manager node 124 and access node 126 in the first standardized format. [179-180]: access node 126 converts the extracted response 320 to XML-based format 602. At task 1212, access node 126 transfers response 320 in XML-based format 602 to manager node 124 (i.e. access node transmits data to manager node in second format, here second format is specific format for communication between access node and manager node)).

Regarding claim 17, Iyer teaches the data collection method according to claim 16.
Iyer further teaches wherein before converting the first data into the second data, the data collection method further comprises preprocessing the first data in the first format ([73-75, 179]: SAP BFE factory 414 subsequently receives response 320 in the SAP proprietary format, extracts the data in response 320, formulates response 320 back into the first standardized format, and sends it to response formulation module 408 of rules engine 402. Response formulation module 408 of rules engine 402 is used to process response 320 from query engine 404 back to manager node 124. Some typical functions of response formulation module 408 include, for example, filtering response 320 coming from query engine 404 and holding information content 104 contained in response 320 while query engine 404 may be processing other routines. The information content contained in multiple responses may eventually be compiled to form a single response 320 that is communicated in a single traversal via link 128 to manager node 124 (i.e. modules in access node 126 processes the data received from back-end system before compiling to second/XML format and transmitting to manager node 124)), and 
wherein preprocessing comprises performing, on the first data in the first format, one or more of content format conversion ([73-75, 179]: SAP BFE factory 414 subsequently receives response 320 in the SAP proprietary format, extracts the data in response 320, formulates response 320 back into the first standardized format, and sends it to response formulation module 408 of rules engine 402 (i.e. preprocessing involves content format conversion)), data computation and supplementation, data compression and tailoring, data anonymization, data serialization, or Transmission Control Protocol (TCP) indicator calculation.  

Regarding claim 20, Iyer teaches the data collection method according to claim 16.
 Iyer further teaches further comprising receiving the data collection request from a management and control system ([56]: Command formulation module 310 may apply connection parameters 316, such as a network address, to query data 220 that identify a particular one of access nodes 126 to be queried. Thus, command formulation module 310 completes the generation of a request 318 in the first standardized format with respect to query and data selection. Command formulation module 310 subsequently forwards request 318 to access node connector 306 (i.e. access node receives request from command formulation module in manager node)).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4-5, 9-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2013/0318152 A1, hereinafter Iyer) in view of Oliveira (US 2018/0324063 A1).
Regarding claim Iyer 4, Iyer teaches the data processing apparatus according to claim 1. 
Iyer however does not teach wherein the data collection request comprises data collection configuration information.
Oliveira teaches wherein the data collection request comprises data collection configuration information ([41, 54-55]: Each collector manager unit is provided with its own configuration. Different collectors may be configured to collect different types of monitored data. The configuration message from the message bus will include multiple configurations for the different collectors. The configuration may include the address of the monitored device that a collector is supposed to monitor as well as the metrics it is supposed to collect from each of the monitored device, and baseline performance indicators. The data collection flow is initiated everytime a collector collects data from the monitored device based on the configuration (i.e. data collection request containing configuration information)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Oliveira and the data collection request comprises data collection configuration information. One of ordinary skilled in the art would have been motivated to combine the teachings in order for data retrieval based on configuration (Oliveira, [57]).
 
Regarding claim 5, Iyer teaches the data processing apparatus according to claim 1.
Iyer however does not teach wherein the first format and the second format are any two of Simple Network Management Protocol (SNMP), command-line interface (CLI), syslog protocol, or telemetry protocol formats.
Oliveira teaches wherein the first format and the second format are any two of Simple Network Management Protocol (SNMP) ([42]: Collectors 248.sub.1-n collect monitored data from monitored devices 120.sub.i-n. Collecting the monitored data may include a remote monitoring protocol. Various types of remote monitoring protocols may be useful. For example, SNMP, IPMI and Modbus protocols may be employed (i.e. first format is SNMP)), command-line interface (CLI), syslog protocol, or telemetry protocol formats ([27-28]: The message bus may operate using the Message Queuing Telemetry Transport (MQTT) protocol. Other types of security protocols may also be useful. The monitored data from the monitoring module 130 on the private network is transmitted to the data processing module 160 on the cloud (i.e. second format is Message Queuing Telemetry Transport protocol)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Oliveira and the first format and the second format are Simple Network Management Protocol (SNMP) and telemetry protocol formats. One of ordinary skilled in the art would have been motivated to combine the teachings in order to transmit the monitored data from the monitoring module on the private network to the data processing module (Oliveira, [28]).

Regarding claim 9, Iyer teaches the data collection and processing system according to claim 6.
Iyer however does not teach wherein the data collection request comprises data collection configuration information 
Oliveira teaches wherein the data collection request comprises data collection configuration information ([41, 54-55]: Each collector manager unit is provided with its own configuration. Different collectors may be configured to collect different types of monitored data. The configuration message from the message bus will include multiple configurations for the different collectors. The configuration may include the address of the monitored device that a collector is supposed to monitor as well as the metrics it is supposed to collect from each of the monitored device, and baseline performance indicators. The data collection flow is initiated everytime a collector collects data from the monitored device based on the configuration (i.e. data collection request containing configuration information)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Oliveira and the data collection request comprises data collection configuration information. One of ordinary skilled in the art would have been motivated to combine the teachings in order for data retrieval based on configuration (Oliveira, [57]).

Regarding claim 10, Iyer teaches the data collection and processing system according to claim 6.
Iyer however does not teach wherein the first format and the second format are any two of Simple Network Management Protocol (SNMP), command-line interface (CLI), syslog protocol, or telemetry protocol formats.
Oliveira teaches wherein the first format and the second format are any two of Simple Network Management Protocol (SNMP) ([42]: Collectors 248.sub.1-n collect monitored data from monitored devices 120.sub.i-n. Collecting the monitored data may include a remote monitoring protocol. Various types of remote monitoring protocols may be useful. For example, SNMP, IPMI and Modbus protocols may be employed (i.e. first format is SNMP)), command-line interface (CLI), syslog protocol, or telemetry protocol formats ([27-28]: The message bus may operate using the Message Queuing Telemetry Transport (MQTT) protocol. Other types of security protocols may also be useful. The monitored data from the monitoring module 130 on the private network is transmitted to the data processing module 160 on the cloud (i.e. second format is Message Queuing Telemetry Transport protocol)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Oliveira and the first format and the second format are Simple Network Management Protocol (SNMP) and telemetry protocol formats. One of ordinary skilled in the art would have been motivated to combine the teachings in order to transmit the monitored data from the monitoring module on the private network to the data processing module (Oliveira, [28]).

Regarding claim 11, Iyer in view of Olivier teaches the data collection and processing system according to claim 5.
Iyer teaches further comprising a management and control system ([56]: Command formulation module 310 accepts query data 220 appended with business logic 314 from rules configuration module 306 and applies the technical rules and logic that is appropriate for both mini-application 122 sending query data 220 and to the appropriate back-end systems 106 (i.e. Command formulation module is the management and control system)).  

Regarding claim 12, Iyer in view of Olivier teaches the data collection and processing system according to claim 11.  
Iyer further teaches wherein the management and control system is configured to send the data collection request to the data processing apparatus ([56]: Command formulation module 310 may apply connection parameters 316, such as a network address, to query data 220 that identify a particular one of access nodes 126 to be queried. Thus, command formulation module 310 completes the generation of a request 318 in the first standardized format with respect to query and data selection. Command formulation module 310 subsequently forwards request 318 to access node connector 306.).  

Regarding claim 18, Iyer teaches the data collection method according to claim 16.
Iyer however does not teach wherein the data collection request comprises data collection configuration information. 
Oliveira teaches wherein the data collection request comprises data collection configuration information ([41, 54-55]: Each collector manager unit is provided with its own configuration. Different collectors may be configured to collect different types of monitored data. The configuration message from the message bus will include multiple configurations for the different collectors. The configuration may include the address of the monitored device that a collector is supposed to monitor as well as the metrics it is supposed to collect from each of the monitored device, and baseline performance indicators. The data collection flow is initiated everytime a collector collects data from the monitored device based on the configuration (i.e. data collection request containing configuration information)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Oliveira and the data collection request comprises data collection configuration information. One of ordinary skilled in the art would have been motivated to combine the teachings in order for data retrieval based on configuration (Oliveira, [57]).

Regarding claim 19, Iyer teaches the data collection method according to claim 16. 
Iyer however does not teach wherein the first format and the second format are any two of simple network management protocol (SNMP), command-line interface (CLI), syslog protocol, or telemetry protocol formats. 
Oliveira teaches wherein the first format and the second format are any two of simple network management protocol (SNMP) ([42]: Collectors 248.sub.1-n collect monitored data from monitored devices 120.sub.i-n. Collecting the monitored data may include a remote monitoring protocol. Various types of remote monitoring protocols may be useful. For example, SNMP, IPMI and Modbus protocols may be employed (i.e. first format is SNMP)), command-line interface (CLI), syslog protocol, or telemetry protocol formats ([27-28]: The message bus may operate using the Message Queuing Telemetry Transport (MQTT) protocol. Other types of security protocols may also be useful. The monitored data from the monitoring module 130 on the private network is transmitted to the data processing module 160 on the cloud (i.e. second format is Message Queuing Telemetry Transport protocol)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Oliveira and the first format and the second format are Simple Network Management Protocol (SNMP) and telemetry protocol formats. One of ordinary skilled in the art would have been motivated to combine the teachings in order to transmit the monitored data from the monitoring module on the private network to the data processing module (Oliveira, [28]).

 Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2013/0318152 A1, hereinafter Iyer) in view of Htay et al. (US 2017/0104635 A1, hereinafter Htay).

Regarding claim 14, Iyer teaches the data collection and processing system according to claim 6. 
Iyer however does not teach wherein the data processing apparatus is disposed at a broadband access abstraction layer in a cloud central office (CloudCO) architecture.
Htay teaches wherein the data processing apparatus is disposed at a broadband access abstraction layer in a cloud central office (CloudCO) architecture ([19]: The switches 70, 72, 74 are located at various sites, including a carrier cloud Central Office (CO) and data center 82 (i.e. switch is the data processing apparatus disposed at a layer in CloudCO architecture)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Htay and the data processing apparatus is disposed at a broadband access abstraction layer in a cloud central office (CloudCO) architecture. One of ordinary skilled in the art would have been motivated to combine the teachings in order to locate switch at various sites (Htay, [19]).

Regarding claim 15, Iyer teaches the data collection and processing system according to claim 6. 
Iyer however does not teach wherein the data processing apparatus is disposed in a regional data center.
Htay teaches wherein the data processing apparatus is disposed in a regional data center ([19]: The switches 70, 72, 74 are located at various sites, including a data center 82 (i.e. switch is the data processing apparatus disposed in data center)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iyer to incorporate the teachings of Htay and the data processing apparatus is disposed in a regional data center. One of ordinary skilled in the art would have been motivated to combine the teachings in order to locate switch at various sites (Htay, [19]).

Additional References
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Lipstone et al., US 2015/0161226 A1: ANALYTICS MANAGEMENT.
b. Goerge et al., US 2010/0046379 A1: Operating network entities in a communications system.
c. Ok et al., US 2010/0228843 A1: Element management system in wireless communication network
d. Djukic et al., US 2016/0218943 A1: Representative bandwidth calculation systems and methods in a network


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453